Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 30, 2021

                                     No. 04-21-00233-CV

                    VIA METROPOLITAN TRANSIT AUTHORITY,
                                  Appellant

                                              v.

                                      Manuel FLORES,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV06515
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER

       Appellee’s brief was due on June 22, 2021. On June 29, 2021, appellee filed a motion
requesting an extension of time to file appellee’s brief. The motion is GRANTED, and appellee’s
brief must be filed no later than August 23, 2021. Further requests for extension of time will
be disfavored.


                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court